Dole, J.
The petition for adjudication in bankruptcy alleged that the number of the creditors was less than twelve. The petition was signed and sworn to by Robert F. Lange for IToffschlaeger Company, Limited- The answer averred the existence of a larger number of creditors than twelve and filed a list under oath of such creditors with their addresses, and thereupon the court, according to the requirements of the statute, ordered notice to be mailed to all such new creditors of the pendency of the petition and delayed the hearing thereof to April 26th, to the end that parties in interest should have opportunity to be heard. At this hearing, two additional creditors appeared by petition asking permission to join in the petition for adjudication in bankruptcy, and that they might become parties petitioners therein. This petition was opposed by counsel for the respondent who moved orally that it appearing that there were more creditors than twelve and that only one creditor had petitioned for adjudication in bankruptcy, the proceedings should be dismissed.
*97This situation is fully met by Section 59 of tbe Act of Bankruptcy of 1898, (divisions d and f), wbicb provides in division d tbat,
“If upon such hearing, it shall appear that a sufficient number have joined in such petition or if prior to or during such hearing, a sufficient number shall join therein, the case may be proceeded with, but otherwise it shall be dismissed.”
Division f: — -“Creditors other than original petitioners may at any time enter their appearance or join in the petition, or file an answer and be heard in opposition to the prayer of the petition.”
The petition of the two creditors Theo. H. Davies and Company, Limited, and E. 0. Hall & Son, Limited, is therefore allowed and the motion to dismiss is overruled.